Order, Supreme Court, New York County (Joan A. Madden, J.), entered on or about December 29, 2003, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to establish a causal connection between her internal injuries and the ingestion of food from defendants’ restaurant (see Russac v Crest Hollow Country Club, 252 AD2d 548 [1998]; Valenti v Great Atl. & Pac. Tea Co., 207 AD2d 340 [1994]). A jury must reach its verdict based on logical inferences from the evidence, rather than on speculation (Tardella v RJR Nabisco, 178 AD2d 737, 739 [1991]). Plaintiff has offered no medical explanation that might reduce the possibility that the foreign object came from an alternative source. Concur— Nardelli, J.P., Mazzarelli, Sullivan, Williams and Catterson, JJ.